DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
The amendments received on 22 September 2022 have been acknowledged and entered. Claims 1, 15, and 20 are amended.  Claims 1-2, 4-16, and 18-21 are currently pending.

Responses to Arguments  
Applicant’s arguments filed 22 September 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, the Examiner respectfully disagrees.  
Regarding claims 1, 15, and 20, Applicant asserts that “[S]pecifically, amended independent claim 1 recites, inter alia, analyzing the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data providing frequencies measured that can cause a breakdown, the Page 23 of 34Application No: 17/109,140Docket No.: P202001668US01analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database, the specifications including acoustic data specifications, and specification for maintenance of the machine; identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification, and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts. Additionally, claim 1 recites: based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; and simulating causes of vibration and an area where resonance occurs using the digital twin. Further, the method includes identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; identifying with a digital twin simulation an area having damages, in response to the resonance; and sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation, and the recommendation or the action being at least in part, a maintenance action for the machine. The features of amended claim 1 go beyond mental steps and further the specificity of the operations recited in claim 1 are beyond conventional and generic (at pages 23-24of response).” 
Further, Applicant assets that “[T]he features of amended claim 1 go beyond mental steps and further the specificity of the operations recited in claim 1 are beyond conventional and generic. In one example, the method correlating received input acoustic data to specifications Page 24 of 34 Application No: 17/109,140Docket No.: P202001668US01of a machine stored in a database. The analysis of the acoustic data providing frequencies measured that can cause a breakdown. The method further includes identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts. The method further determines one or more sources of vibration/wave propagation in one or more machine parts. At least these features are implemented using input data from sensors, analysis of the data to determine frequencies which cannot be done in the human mind or from human acoustic capabilities from hearing. At least these features go beyond generic computing in that they are specific to a problem, with specified data and analysis steps for providing an output determination. The Examiner respectfully disagrees.  
The analyzing, determining, assessing, assessing, identifying, simulating, identifying, identifying, under its broadest reasonable interpretation, corresponds to the observation, judgement, evaluation, evaluation, judgement, observation, judgement , and judgement, respectively in mental process which includes observation, evaluation, judgment, and opinion (see MPEP 2106.04(a)(2) and MPEP 2106.04(a): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016))).  Further, receiving and sending steps are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d)(1) and 2106.05(g)).  Further, the method correlates acoustic data to specification of a machine stored in a database is not beyond conventional and generic since a claim for a new abstract idea is still an abstract idea (see MPEP 2106.05.I) and an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a).II). 
Applicant’s amendments filed 22 September 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Regarding claims 1, 15, and 20, Applicant asserts that “ [T]he Scott reference is directed to a monitoring system for monitoring a machine including a monitoring device and a processing system (Scott, Abstract). The Scott reference does not disclose at least the feature identifying one or more sources of vibration/wave propagation, in response to receiving acoustic data, as recited in claim 1. Amended claim 1 additionally includes that based on a type and a pattern of vibration and propagation of vibration, the analysis of the acoustic data provides frequencies measured that can cause a breakdown. The further identifies a pattern and a type of the vibration/wave propagation in the one or more machine parts, and the method uses a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; and simulating causes of vibration and an area where resonance occurs using the digital twin (at page 30 of response).” Examiner respectfully disagrees.  
Cella discloses, in paragraph [1420], that the sensors 8706 8724 may provide a stream of data over time that has a phase component, such as acceleration or vibration, allowing for the evaluation of phase or frequency analysis of different operational aspects (which correspond breakdown), of a piece of equipment or an operating component (which corresponds to one or more machine parts).
Further, Cella discloses, in paragraph [1355], that vibrational resonance circuit for the identification of unfavorable interaction among machines or components a distortion identification circuit for the identification of unfavorable distortions such as deflections shapes upon operation, stress and strain-based effects, and the like.  Further, Cella discloses, in paragraph [5314], that the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like.  Further, Cella discloses, in paragraph [1679], that one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others.
As described above, Cella discloses the identification of unfavorable interaction, which seems to correspond to propagation or breakdown, among machines or components, which seems to correspond to one or more machine parts.  Therefore, one of ordinary skill in the art would have recognize the pattern and a type of the vibration/wave propagation in the one or more machine parts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts  such as is described in Cella into Scott, in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs.  
Applicant further alleges that claims 2, 4-14, 16, 18-19, and 21 are allowable in view of their dependency on claims 1, 15, and 20. Claims 2, 4-14, 16, 18-19, and 21 are rejected as being unpatentable over Scott, Cella, Colin, and Biedermann.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A method for detecting a machine maintenance action at a location using acoustic analysis of the machine to detect a probable maintenance action, comprising: 
receiving, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location; 
analyzing the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data providing frequencies measured that can cause a breakdown, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database, the specifications including acoustic data specifications, and specification for maintenance of the machine; 
determining when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data; 
assessing when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation; 
assessing the first measurement variation to determine a reason for the first measurement variation in relation to the identified part; 
identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification, and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts; 
based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; 
simulating causes of vibration and an area where resonance occurs using the digital twin; 
 identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; 
identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object;  
identifying with a digital twin simulation an area having damages, in response to the resonance; and
sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation and the recommendation or the action being at least in part, a maintenance action for the machine.  
The bolded abstract idea is a mental process.  
Step 2A: Prong 2
The limitations of “analyzing the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data providing frequencies measured that can cause a breakdown, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database, the specifications including acoustic data specifications, and specification for maintenance of the machine,” “determining when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data,” “assessing when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation,” “assessing the first measurement variation to determine a reason for the first measurement variation in relation to the identified part,” and “identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification, and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts,” “based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulating causes of vibration and an area where resonance occurs using the digital twin,” “identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance,” “identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object,” and “identifying with a digital twin simulation an area having damages, in response to the resonance,” drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, “analyzing” in the context of this claim may encompass the user manually performing observation for the acoustic data. “determining” in the context of this claim may encompass the user manually performing judgement regarding indicating a first measurement variation from the first specification of the machine. “assessing” in the context of this claim may encompass the user manually evaluating a part associated with the machine and causally related to the first measurement variation, and a part associated with the machine and causally related to the first measurement variation and “assessing” in the context of this claim may encompass the user manually evaluating the first measurement variation to determine a reason for the first measurement variation in relation to the identified part.  For example, the limitation of “identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter” in the context of this claim may encompasses the user performing judgment regarding at least part of the reason for the first measurement variation. For example, the limitation of “simulating causes of vibration and an area where resonance occurs using the digital twin,” in the context of this claim may encompasses performing observation regarding causes of vibration and an area where resonance occurs using the digital twin.  Further, for example, the limitation of “identifying” in the context of these claims may encompasses performing observation (or judgment) regarding how the vibration is being propagated, when the one or more source of the vibration is causing the resonance frequency, and an area having damages with the digital twin simulation in response to the resonance, respectively.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform the analyzing, determining, assessing, assessing, identifying, simulating, identifying, identifying, and identifying steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.  Further, the computer, microphones, device, and one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine are additional elements. The additional elements of computer, microphones, device, one or more machine parts and machine are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “receiving, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location” and “sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation and the recommendation or the action being at least in part, a maintenance action for the machine” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform analyzing, determining, assessing, assessing, identifying, simulating, identifying, identifying, and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Regarding claim 15, independent claim 15 similarly recites “receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location; analyze the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data providing frequencies measured that can cause a breakdown, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database, the specifications including acoustic data specifications, and specification for maintenance of the machine; determine when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data; assess when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation; assess the first measurement variation to determine a reason for the first measurement variation in relation to the identified part; Page 6 of 34Application No: 17/109,140Docket No.: P202001668US01identify, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification, and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts; based on a type and a pattern of vibration and propagation of vibration, use a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulate causes of vibration and an area where resonance occurs using the digital twin; identify how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; identify when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object; identify with the digital twin simulation an area having damages, in response to the resonance; and send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation, and the recommendation or the action being at least in part, a maintenance action for the machine,” which amount to an abstract idea as discussed above with respect to claim 1.  
Further, the computer processor and computer-readable storage medium are additional elements. The additional elements of computer processor and computer-readable storage medium are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location” and “send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation, and the recommendation or the action being at least in part, a maintenance action for the machine” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).  Further, the mere nominal recitation of a system using a computer for detecting a machine maintenance action at a location using acoustic analysis of the machine does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
Regarding claim 20, independent claim 20 similarly recites “receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location; analyze the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data providing frequencies measured that can cause a breakdown, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database, the specifications including acoustic data specifications, and specification for maintenance of the machine; determine when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first Page 8 of 34Application No: 17/109,140 Docket No.: P202001668US01 measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data; assess when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation; assess the first measurement variation to determine a reason for the first measurement variation in relation to the identified part; identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification, and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts; based on a type and a pattern of vibration and propagation of vibration, use a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulate causes of vibration and an area where resonance occurs using the digital twin; identify how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; identify when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object; identify with the digital twin simulation an area having damages, in response to the resonance; and Page 9 of 34Application No: 17/109,140 Docket No.: P202001668US01 send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation, and the recommendation or the action being at least in part, a maintenance action for the machine,” which amount to an abstract idea as discussed above with respect to claim 1. 
Further, the computer program product, computer-readable storage medium, and machine are additional elements. The additional elements of computer program product, computer-readable storage medium, and machine are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location” and “send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation, and the recommendation or the action being at least in part, a maintenance action for the machine” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).  Further, 
The mere nominal recitation of a computer program product for detecting a machine maintenance action at a location using acoustic analysis of the machine to detect a probable maintenance action does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
The claims 15 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing, determining, assessing, assessing, identifying, simulating, identifying, identifying, and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 15 and 20 are also not patent eligible.
Dependent claims 2, 4-14, 16, 18-19, and 21 are likewise also not patent eligible.  The limitations of claims 2, 4-14, 16, 18-19, and 21 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2, 4-14, 16, 18-19, and 21 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2020/0284694 A1, hereinafter referred to as “Scott”) in view of Cella et al.  (US 2021/0157312 A1, hereinafter referred to as “Cella”) further in view of Colin (US 2018/0143163 A1, hereinafter referred to as “Colin”).
Regarding claim 1, Scott teaches a method for detecting a machine maintenance action at a location using acoustic analysis of the machine to detect a probable maintenance action, comprising (para. [0133]: the acoustic signal has a defined frequency to allow the acoustic signal to be distinguished from operational vibrations of the machine; para. [0137]: this allows a number of devices to be provided in a location remote from the processing systems): 
receiving, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location (para. [0097]: the vibration sensor includes a microphone acoustically coupled to the machine at least in part by a rigid mechanical coupling member; para. [0137]: this allows a number of devices to be provided in a location remote from the processing systems); 
analyzing the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database (para. [0115]: this analysis is performed by generating reference data indicative of the reference behaviour, and then determining a machine status at least in part based on the reference data and signals from the one or more sensors, for example by generating operational data using signals from the one or more sensors and then comparing this to the reference data); 
determining when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine (para. [0112]: analysis of the sensor signals is typically achieved by comparing the sensor signals to reference behaviour of the machine; para. [0115]: this analysis is performed by generating reference data indicative of the reference behaviour, and then determining a machine status at least in part based on the reference data and signals from the one or more sensors, for example by generating operational data using signals from the one or more sensors and then comparing this to the reference data); 
assessing when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation (para. [0119]: the system assesses the machine status at least in part using machine learning techniques. This is particularly beneficial as this allows the system to learn different operational behaviours of the machine over time; para. [0123]: This allows a user to assess not only a current status, but how the status is changing over time, for example to assess if changes are rapid or slow, in turn allowing the user to determine a likely point of failure and how urgent is the need for maintenance); 
assessing the first measurement variation to determine a reason for the first measurement variation in relation to the identified part (para. [0119]; para. [0123]; para. [0126]: examining if the monitoring device has been moved and is therefore no longer positioned on the machine, or is in a different position on the machine, which could in turn impact on the vibrations and other parameters sensed by the monitoring device. In this instance, the system can be adapted to selectively generate an alert if the integrity of the monitoring device has been affected, alerting users to the fact that the monitoring device requires checking); and sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation (para. [0126]). 
Scott does not specifically teach that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine; indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data; and the recommendation or the action being at least in part, a maintenance action for the machine and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulating causes of vibration and an area where resonance occurs using the digital twin; identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object; identifying with a digital twin simulation an area having damages, in response to the resonance; the analysis of the acoustic data providing frequencies measured that can cause a breakdown and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts.
However, Cella teaches that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine (para. [1065]: an industrial machine may be characterized by a genetic structure, such as one that provides pressure, temperature, vibration, and acoustic data, the measurement of which takes one place in the data structure, so that the combined state can be operated on as a byte-like structure, such as a structure for compactly characterizing the current combined state of the machine or environment, or compactly characterizing the anticipated state; para. [1122]: data collection and processing system is provided having the use of an analog crosspoint switch for collecting data having variable groups of analog sensor inputs and having long blocks of data at a high-sampling rate, as opposed to multiple sets of data taken at different sampling rates, storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, and/or a neural net expert system using intelligent management of data collection bands); and indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data (para. [1065]: see above); and sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation and the recommendation or the action being at least in part, a maintenance action for the machine (para. [0459]: the system may further include an industrial machine predictive maintenance facility that produces industrial machine service recommendations responsive to the health monitoring data by applying machine fault detection and classification algorithms thereto The system may further include a computerized maintenance management system (CMMS) that produces at least one of orders and requests for service and parts responsive to receiving the industrial machine service recommendations) and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system (para. [5314]: a machine-learned prediction model may be used to predict the cause of irregular vibrational patterns (e.g., a suboptimal, critical, or alarm vibration fault state) for a bearing of an engine in an industrial facility… The cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); simulating causes of vibration and an area where resonance occurs using the digital twin (para. [0026]: the present disclosure includes executing a simulation based on the environment digital twin and the one or more discrete digital twins; para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns]); identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance (para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object ([0993]: Embodiments may include identifying speed ranges in a vibration monitoring system. Non-torsional, structural resonances are typically fairly easy to detect using conventional vibration analysis techniques; para. [1355]: vibrational resonance circuit for the identification of unfavorable interaction among machines or components, a distortion identification circuit for the identification of unfavorable distortions such as deflections shapes upon operation, stress and strain-based effects, and the like; para. [1679]: for example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others); identifying with a digital twin simulation an area having damages, in response to the resonance (para. [0026]: same as above; para. [1679]: for example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others; para. [5314]: same as above); the analysis of the acoustic data providing frequencies measured that can cause a breakdown (para. [1420]: the sensors 8706 8724 may provide a stream of data over time that has a phase component, such as acceleration or vibration, allowing for the evaluation of phase or frequency analysis of different operational aspects (= breakdown) of a piece of equipment or an operating component); and identifying a pattern and a type of the vibration/wave propagation in the one or more machine parts (para. [1355]: vibrational resonance circuit for the identification of unfavorable interaction among machines or components, a distortion identification circuit for the identification of unfavorable distortions such as deflections shapes upon operation, stress and strain-based effects, and the like;  ; para. [5314]: In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for detecting the machine maintenance action at the location using  acoustic analysis of the machine such as is described in Cella into Scott, in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]). 
Scott and Cella do not specifically teach identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification. 
However, Colin teaches identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification (para. [0058]: the command and control system 15 also comprises means for performing the processing of these signals, advantageously in digital form, so as to identify the signals corresponding to an acoustic wave 18 resulting from an impact 17 on the structure 11, and a computer (of PC type for example) equipped with software for interpreting the signals detected, and for characterizing the corresponding impact (nature, position, intensity, etc.)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least part of the reason for the first measurement variation such as is described in Colin the system of Scott and Cella, in order to detect an occurrence of an impact on the structure and in order to locate a point of said structure that is the source of an acoustic wave following the impact and detected by the acoustic sensors (para. [0012]).
Regarding claim P202001668US01Page 64 of 702, Scott in view of Cella and Colin teaches all the limitation of claim 1, in addition, Scott teaches that the device is another machine or the device is a first device of a human resource (para. [0084]: the machine can be any form of machine that requires monitoring, and which generates detectable characteristics, such as vibrations, noise, heat, or the like and examples include, but are not limited to, pumps, compressors, engines, motors or the like).  
Regarding claim P202001668US01Page 64 of 704, Scott in view of Cella and Colin teaches all the limitation of claim 1, in addition, Scott teaches that the part is a part of the machine, or the part is associated to the machine which includes a machine environment part operatively communicating with the machine (para. [0092]: this can either be stored for example as part of machine status data forming part of a profile associated with the respective machine, or could be used to generate a status indication indicative of the machine status allowing this to be displayed to a user; para. [0097]: the vibration sensor includes a microphone acoustically coupled to the machine at least in part by a rigid mechanical coupling member).  
Regarding claim P202001668US01Page 64 of 705, Scott in view of Cella and Colin teaches all the limitation of claim 1, in addition, Scott teaches that the analysis of the acoustic data is generated at least in part by a cognitive system (para. [0119]: the system assesses the machine status at least in part using machine learning techniques. This is particularly beneficial as this allows the system to learn different operational behaviours of the machine over time).  
Regarding claim P202001668US01Page 64 of 706, Scott in view of Cella and Colin teaches all the limitation of claim 1, in addition, Scott teaches the determining when the first measured specification for the machine being measured as part of the analysis of the acoustic data is a result (para. [0112]; para. [0115]: see claim 1 above). 
Scott fails to teach that the result is at least in part, of a digital twin simulation engine generating a digital twin of the machine. 
However, Cella teaches that the result is at least in part, of a digital twin simulation engine generating a digital twin of the machine (para. [0022]: the digital twins are digital twins of at least one of industrial entities and industrial environments; para. [0026]: the present disclosure includes executing a simulation based on the environment digital twin and the one or more discrete digital twins. In embodiments, the simulation simulates one of an operation of a machine in the industrial environment that produces an output based on a set of inputs and movement of workers in the industrial environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide determining when the first measured specification for the machine being measured as part of the analysis of the acoustic data is a result, at least in part, of a digital twin simulation engine generating a digital twin of the machine,  in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
Regarding claim P202001668US01Page 64 of 707, Scott in view of Cella and Colin teaches all the limitation of claim 6, in addition, Scott and Cella teach analyzing the digital twin of the machine for, at least in part, the identification of the part of the machine (para. [0092]; para. [0097]: see claim 1 above of Scott; para. [0022]: see claim 6 above of Cella; para. [0024]: identifying one or more industrial entities within the industrial environment… updating at least one of the environment digital twin and the set of discrete digital twins based on the real-time sensor data of Cella).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide analyzing the digital twin of the machine for, at least in part, the identification of the part of the machine in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
P202001668US01Page 65 of 70 	Regarding claim P202001668US01Page 64 of 708, Scott in view of  Cella and Colin teaches all the limitation of claim 6, in addition, Scott and Cella teach analyzing the digital twin of the machine for identifying an area of vibration in relation to the machine (para. [0116]: the parameters can include any one or more of noise level, noise frequency, a temperature, a temperature change, a rate of temperature change, a vibration frequency, a vibration magnitude, a vibration pattern, a vibration change and a rate of vibration change of Scott; para. [0022]: see claim 6 above; para. [0027]: the system includes a digital twin datastore including data collected by a set of proximity sensors disposed within an industrial environment, the data including location data indicating respective locations of a plurality of elements within the industrial environment of Cella). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide analyzing the digital twin of the machine for identifying an area of vibration in relation to the machine in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
Regarding claim P202001668US01Page 64 of 709, Scott in view of  Cella  and Colin teaches all the limitation of claim 8, in addition, Scott and Cella teach analyzing the digital twin of the machine for determining a vibration effect in the area (para. [0116]: see claim 8 above of Scott; para. [0022]:  see claim 6 above of Cella; para. [0027]: see claim 8 above of Cella).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide analyzing the digital twin of the machine for determining a vibration effect in the area in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
Regarding claim P202001668US01Page 64 of 7010, Scott in view of Cella and Colin teaches all the limitation of claim 6, in addition, Cella teaches recommending a second maintenance action based on the analysis of the digital twin of the machine and the second maintenance action being related to the area (para. [0022]: see claim 6 above; para. [0027]: see claim 8 above; para. [0032]: determining one or more outputs using the retrieved data as one or more inputs to the one or more dynamic models; and updating one or more vibration fault level states of the one or more digital twins based on the output of the one or more dynamic models).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide recommending a second maintenance action based on the analysis of the digital twin of the machine and the second maintenance action being related to the area in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
Regarding claim P202001668US01Page 64 of 7014, Scott in view of Cella and Colin teaches all the limitation of claim 1. Scott does not explicitly teach populating a historical knowledge corpus, at least in part, communicating with a cognitive system for the analysis of the acoustic data.
However, Cella teaches populating a historical knowledge corpus, at least in part, communicating with a cognitive system for the analysis of the acoustic data (para. [0164]: a cognitive intelligence system, in response to receiving the identifying criteria, updates triggering conditions for the set of monitored attributes to include an updated triggering condition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Colin to incorporate the teaching of Cella to provide populating a historical knowledge corpus, at least in part, communicating with a cognitive system for the analysis of the acoustic data in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]).
Regarding claim P202001668US01Page 64 of 7015, Scott discloses a system using a computer for detecting a machine maintenance action at a location using acoustic analysis of the machine to detect a probable maintenance action, which comprises: a computer system comprising (para. [0133]; para. [0137]: see claim 1 above); a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to perform the following functions to (para  [0086]: the monitoring device 110 also typically includes a monitoring device processor 111…The nature of the processing systems 130 will vary depending upon preferred implementation and could include computer systems such as personal computers, laptops, desk tops, servers, mobile communication devices such as smart phones or tablets or the like. Further examples will be described in more detail below); receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location (para. [0097]; para. [0137]: see claim 1 above); analyze the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database (para. [0115]; para. [0133]: see claim 1 above); determine when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine (para. [0112]; para. [0115]: see claim 1 above); assess when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation (para. [0119]; para. [0123]: see claim 1 above); P202001668US01Page 67 of 70assess the first measurement variation to determine a reason for the first measurement variation in relation to the identified part (para. [0119]; para. [0123; para. [0126]: see claim 1 above); and send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation (para. [0126]: see claim 1 above).  
Scott does not specifically teach that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine; indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data and the recommendation or the action being at least in part, a maintenance action for the machine and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulating causes of vibration and an area where resonance occurs using the digital twin; identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object; identifying with a digital twin simulation an area having damages, in response to the resonance.
However, Cella teaches that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine (para. [1065]: an industrial machine may be characterized by a genetic structure, such as one that provides pressure, temperature, vibration, and acoustic data, the measurement of which takes one place in the data structure, so that the combined state can be operated on as a byte-like structure, such as a structure for compactly characterizing the current combined state of the machine or environment, or compactly characterizing the anticipated state; para. [1122]: data collection and processing system is provided having the use of an analog crosspoint switch for collecting data having variable groups of analog sensor inputs and having long blocks of data at a high-sampling rate, as opposed to multiple sets of data taken at different sampling rates, storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, and/or a neural net expert system using intelligent management of data collection bands); and indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data (para. [1065]: same as above); and sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation and the recommendation or the action being at least in part, a maintenance action for the machine (para. [0459]: the system may further include an industrial machine predictive maintenance facility that produces industrial machine service recommendations responsive to the health monitoring data by applying machine fault detection and classification algorithms thereto. The system may further include a computerized maintenance management system (CMMS) that produces at least one of orders and requests for service and parts responsive to receiving the industrial machine service recommendations and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system (para. [5314]: a machine-learned prediction model may be used to predict the cause of irregular vibrational patterns (e.g., a suboptimal, critical, or alarm vibration fault state) for a bearing of an engine in an industrial facility… The cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); simulating causes of vibration and an area where resonance occurs using the digital twin (para. [0026]: the present disclosure includes executing a simulation based on the environment digital twin and the one or more discrete digital twins; para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns]); identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance (para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object ([0993]: Embodiments may include identifying speed ranges in a vibration monitoring system. Non-torsional, structural resonances are typically fairly easy to detect using conventional vibration analysis techniques; para. [1355]: vibrational resonance circuit for the identification of unfavorable interaction among machines or components, a distortion identification circuit for the identification of unfavorable distortions such as deflections shapes upon operation, stress and strain-based effects, and the like; para. [1679]: For example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others); identifying with a digital twin simulation an area having damages, in response to the resonance (para. [0026]: same as above; para. [1679]: for example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others; para. [5314]: same as above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system using a computer for detecting a machine maintenance action at a location such as is described in Cella into Scott, in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]). 
Scott and Cella do not specifically teach identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification. 
However, Colin teaches identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification (para. [0058]: the command and control system 15 also comprises means for performing the processing of these signals, advantageously in digital form, so as to identify the signals corresponding to an acoustic wave 18 resulting from an impact 17 on the structure 11, and a computer (of PC type for example) equipped with software for interpreting the signals detected, and for characterizing the corresponding impact (nature, position, intensity, etc.)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification such as is described in Colin the system of Scott and Cella, in order to detect an occurrence of an impact on the structure and in order to locate a point of said structure that is the source of an acoustic wave following the impact and detected by the acoustic sensors (para. [0012]).
Regarding claim P202001668US01Page 64 of 7016, Scott in view of Cella and Colin teaches all the limitation of claim 15, in addition, Scott teaches that the device is another machine or the device is a first device of a human resource (para. [0084]: see claim 2 above).  
Regarding claim P202001668US01Page 64 of 7018, Scott in view of Cella and Colin teaches all the limitation of claim 15, in addition, Scott teaches that the part is a part of the machine, or the part is associated to the machine which includes a machine environment part being operatively communicating with the machine (para. [0097]: see claim 4 above).  
Regarding claim P202001668US01Page 64 of 7019, Scott in view of Cella and Colin teaches all the limitation of claim 15, in addition, Scott teaches that the determining when the first measured specification for the machine being measured as part of the analysis of the acoustic data is a result, at least in part, of a digital twin simulation engine generating a digital twin of the machine (para. [0022]: see claim 6 above).  
Regarding claim P202001668US01Page 64 of 7020, Scott discloses a computer program product for detecting a machine maintenance action at a location using acoustic analysis of the machine to detect a probable maintenance action, the computer P202001668US01Page 68 of 70program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform functions, by the computer, comprising the functions to  (para. [0086]; see claim 15 above; para. [0133]; para. [0137]: see claim 1 above): receive, at a computer, acoustic data from a plurality of microphones at a location, the microphones receiving sounds from a machine at the location (para. [0097]; para. [0137]: see claim 1 above); analyze the acoustic data with respect to a database of specifications for the machine, the analysis of the acoustic data includes correlating the acoustic data to the specifications of the machine stored in the database (para. [0115]; para. [0133]: see claim 1 above); determine when a first measured parameter for the machine, as measured as part of the analysis of the acoustic data, is outside a first specification of the machine as part of the machine specifications as indicated in the database of specifications for the machine, indicating a first measurement variation from the first specification of the machine (para. [0112]; para. [0115]: see claim 1 above); assess when the first measurement variation outside the first specification indicates a problem, the assessing including identifying a part associated with the machine and causally related to the first measurement variation (para. [0119]; para. [0123]: see claim 1 above); assess the first measurement variation to determine a reason for the first measurement variation in relation to the identified part (para. [0119]; para. [0123]; para. [0126]: see claim 1 above); and send an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation (para. [0126]: see claim 1 above).
Scott does not specifically teach that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine; indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data; and the recommendation or the action being at least in part, a maintenance action for the machine and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system; simulating causes of vibration and an area where resonance occurs using the digital twin; identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance; 
identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object; identifying with a digital twin simulation an area having damages, in response to the resonance.
However, Cella teaches that the database includes the specifications including acoustic data specifications, and specification for maintenance of the machine (para. [1065]: an industrial machine may be characterized by a genetic structure, such as one that provides pressure, temperature, vibration, and acoustic data, the measurement of which takes one place in the data structure, so that the combined state can be operated on as a byte-like structure, such as a structure for compactly characterizing the current combined state of the machine or environment, or compactly characterizing the anticipated state; para. [1122]: data collection and processing system is provided having the use of an analog crosspoint switch for collecting data having variable groups of analog sensor inputs and having long blocks of data at a high-sampling rate, as opposed to multiple sets of data taken at different sampling rates, storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, and/or a neural net expert system using intelligent management of data collection bands); and indicating a first measurement variation from the first specification of the machine, wherein the first measured parameter is based on the acoustic data (para. [1065]: an industrial machine may be characterized by a genetic structure, such as one that provides pressure, temperature, vibration, and acoustic data, the measurement of which takes one place in the data structure, so that the combined state can be operated on as a byte-like structure, such as a structure for compactly characterizing the current combined state of the machine or environment, or compactly characterizing the anticipated state); and sending an alert to a device with a recommendation or action regarding the identified part, based on the reason for the first measurement variation and the recommendation or the action being at least in part, a maintenance action for the machine (para. [0459]: the system may further include an industrial machine predictive maintenance facility that produces industrial machine service recommendations responsive to the health monitoring data by applying machine fault detection and classification algorithms thereto. The system may further include a computerized maintenance management system (CMMS) that produces at least one of orders and requests for service and parts responsive to receiving the industrial machine service recommendations) and based on a type and a pattern of vibration and propagation of vibration, using a cognitive system to classify the vibration to determine when the one or more sources of vibration are because of a loose-fitting or unbalanced force distribution, or propagation of vibration from another system (para. [5314]: a machine-learned prediction model may be used to predict the cause of irregular vibrational patterns (e.g., a suboptimal, critical, or alarm vibration fault state) for a bearing of an engine in an industrial facility… The cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); simulating causes of vibration and an area where resonance occurs using the digital twin (para. [0026]: the present disclosure includes executing a simulation based on the environment digital twin and the one or more discrete digital twins; para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns]); identifying how the vibration is being propagated from one location to another location, and when the propagated vibration is creating resonance (para. [5314]: the cognitive processes system 40010 may input the feature vector into a machine-learned model trained specifically for the engine (e.g., using a combination simulation data and real-world data of causes of irregular vibration patterns) to predict the cause of the irregular vibration patterns. In this example, the causes of the irregular vibrational patterns could be a loose bearing, a lack of bearing lubrication, a bearing that is out of alignment, a worn bearing, the phase of the bearing may be aligned with the phase of the engine, loose housing, loose bolt, and the like); identifying when the one or more sources of the vibration is causing a resonance frequency, wherein the resonance frequency is when the vibration matches a natural frequency of an object ([0993]: Embodiments may include identifying speed ranges in a vibration monitoring system. Non-torsional, structural resonances are typically fairly easy to detect using conventional vibration analysis techniques; para. [1355]: vibrational resonance circuit for the identification of unfavorable interaction among machines or components, a distortion identification circuit for the identification of unfavorable distortions such as deflections shapes upon operation, stress and strain-based effects, and the like; para. [1679]: For example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others); identifying with a digital twin simulation an area having damages, in response to the resonance (para. [0026]: same as above; para. [1679]: for example, one or more genetic algorithms may be used to train a multilayered feedforward neural network to classify complex phenomena, such as to recognize complex operational modes of industrial machines, such as modes involving complex interactions among machines (including interference effects, resonance effects, and the like), modes involving non-linear phenomena, such as impacts of variable speed shafts, which may make analysis of vibration and other signals difficult, modes involving critical faults, such as where multiple, simultaneous faults occur, making root cause analysis difficult, and others; para. [5314]: same as above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer program product for detecting a machine maintenance action at a location such as is described in Cella into Scott, in order to improve methods and systems for collecting, discovering, capturing, disseminating, managing, and processing information about industrial machines, including factual information (such as about internal structures, parts and components), operational information and procedural information, including know-how and other information relevant to maintenance, service and repairs (para. [0019]). 
Scott and Cella do not specifically teach identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification. 
However, Colin teaches identifying, as at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification (para. [0058]: the command and control system 15 also comprises means for performing the processing of these signals, advantageously in digital form, so as to identify the signals corresponding to an acoustic wave 18 resulting from an impact 17 on the structure 11, and a computer (of PC type for example) equipped with software for interpreting the signals detected, and for characterizing the corresponding impact (nature, position, intensity, etc.)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least part of the reason for the first measurement variation, one or more sources of vibration/wave propagation in one or more machine parts in relation to the machine, based on the first measured parameter for the machine being outside the first specification such as is described in Colin the system of Scott and Cella, in order to detect an occurrence of an impact on the structure and in order to locate a point of said structure that is the source of an acoustic wave following the impact and detected by the acoustic sensors (para. [0012]).
Regarding claim 21, Scott in view of Cella and Colin teaches all the limitation of claim 1, in addition, Scott teaches the reason for the identified part is casually related to the measurement variation and thus the vibration; and the method further comprising; determining a predicted degree of damages/resonance frequency in the machine; and prioritizing performing reactive/preventive maintenance on one or more damaged machine parts based on the predicted degree of damages/resonance frequency in the machine.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Cella further in view of Colin further in view of Biedermann et al. (WO 2021/007421 A2, hereinafter referred to as “Biedermann”).
Regarding claim P202001668US01Page 64 of 7011, Scott in view of Cella and Colin teaches all the limitation of claim 9, in addition, Scott and Cella teach analyzing the digital twin of the machine for determining vibration in the area (para. [0116]: see claim 8 above of Scott; para. [0022]:  see claim 6 above of Cella; para. [0027]: see claim 8 above of Cella).  
Neither Scott, Cella, nor Colin teaches that the vibration is resonance vibration in the area. 
However, Biedermann teaches the vibration is resonance vibration in the area (para. [0034]: the resonance peaks 714-718 in the digital resonance response 712 may have associated vibrational modes that are identified during the digital part analysis 122; para. [0076]: the applications 1212 may receive input from one or more remote devices such as remotely located smart devices by communicating with such devices over a wired or wireless network using more communication transceivers 1230 and an antenna 1238 to provide network connectivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Cella and Colin to incorporate the teaching of Biedermann to provide analyzing the digital twin of the machine for determining resonance vibration in the area in order to provide resonance inspection results that may be evaluated to make a determination about the part (para. [0006]) and improve testing approaches to more accurately determine flaws or faults in parts, determine a useful lifespan of a part, determine if a part is aging appropriately, or other determinations related to a part (para. [0007]).
Regarding claim 1P202001668US01Page 64 of 702, Scott in view of  Cella and Colin teaches all the limitation of claim 9, in addition, Scott teaches digital twin (see claim 6 above). 
Neither Scott, Cella, nor Colin teaches detecting a digital twin simulated resonance pattern.
However, Biedermann teaches detecting a digital twin simulated resonance pattern (para. [0034]: the resonance response 712 of the digital model 120 may be measured in response to simulated input vibrations corresponding to the input vibrations of the resonance testing apparatus 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Cella and Colin to incorporate the teaching of Biedermann to provide detecting a digital twin simulated resonance pattern in order to provide resonance inspection results that may be evaluated to make a determination about the part (para. [0006]) and improve testing approaches to more accurately determine flaws or faults in parts, determine a useful lifespan of a part, determine if a part is aging appropriately, or other determinations related to a part (para. [0007]).
Regarding claim P202001668US01Page 64 of 7013, Scott in view of  Cella and Colin teaches all the limitation of claim 12, in addition, Cella teaches recommending a maintenance action based on the digital twin (para. [0022]: see claim 6 above; para. [0027]: see claim 8 above; para. [0032]: see claim 10 above). 
Neither Scott, Cella, nor Colin teaches recommending a third maintenance action based on the digital twin simulated resonance pattern.  
However, Biedermann teaches recommending a third maintenance action based on the digital twin simulated resonance pattern (para. [0034]: the resonance response 712 of the digital model 120 may be measured in response to simulated input vibrations corresponding to the input vibrations of the resonance testing apparatus 112…the first resonance peak 714 is associated with a torsional mode shape, the second resonance peak 716 is associated with an extension mode shape, and the third resonance peak 718 is associated with a bending mode shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Cella and Colin  to incorporate the teaching of Biedermann to provide recommending a third maintenance action based on the digital twin simulated resonance pattern in order to provide resonance inspection results that may be evaluated to make a determination about the part (para. [0006]) and improve testing approaches to more accurately determine flaws or faults in parts, determine a useful lifespan of a part, determine if a part is aging appropriately, or other determinations related to a part (para. [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                             

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858